Appeal from an order permitting plaintiff.to examine a representative of the defendant before trial concerning certain stated subjects. Appellant asks that paragraphs A, C and E of the order be expunged from the order. Paragraph A should be modified to read as follows: “ All reports of accidents which happened prior to February 16, 1940, submitted to the defendant by Roscoe Greenlee.” Paragraph E should be modified by eliminating therefrom the words “ reports to compensation insurance carriers,” and as so modified the order is affirmed, without costs. Hill, P. J., Bliss, Heffernan, Schenek and Foster, JJ., concur.